Citation Nr: 0429211	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for retinopathy, as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for nephropathy, as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for diabetes mellitus and denied 
entitlement to service connection for diabetic retinopathy 
and a kidney disorder.

In an April 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for diabetes mellitus, and remanded the 
claim for the RO to decide on the merits in the first 
instance.  In November 2002, the RO issued a supplemental 
statement of the case, continuing the denial of the claims 
for service connection for diabetes as well as the veteran's 
associated disorders.  The claims were recertified to the 
Board, and in March 2003, the claims were denied.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2004, 
the Secretary and the veteran, through his attorney, filed a 
joint motion to vacate the Board's decision and remand the 
case for additional action.  The Court granted that motion in 
an order dated in the same month.  


FINDINGS OF FACT

1.  The medical evidence regarding service onset of the 
veteran's diabetes mellitus is in balance. 

2.   The veteran currently suffers from retinopathy, which 
has been medically linked to his diabetes mellitus.

3. The veteran currently suffers from nephropathy, which has 
been medically linked to his diabetes mellitus.
CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his 
diabetes mellitus was incurred during his active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  The veteran's retinopathy is proximately due to or the 
result of his service-connected diabetes mellitus.   
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

3.  The veteran's nephropathy is proximately due to or the 
result of his service-connected diabetes mellitus.   
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for diabetes mellitus, diabetic 
retinopathy, and diabetic nephropathy is warranted.   As 
such, a discussion of the VCAA is not needed.

Service Connection - Diabetes Mellitus 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he had subclinical symptoms of 
diabetes mellitus while in service.  Specifically, he argues 
that he had otitis externa during service, which his research 
shows is common in patients with diabetes mellitus.

The veteran's service medical records include his January 
1970 induction examination, which was negative for any 
clinical findings of diabetes mellitus.  In June 1971, the 
veteran reported to sick call for "stopped up ears."  
Physical examination revealed a large amount of semi-solid 
mucous buildup in both ears.  His ears were cleaned with a 
curette and the veteran was released to duty.  Two days 
later, the veteran again presented with complaints of ear 
blockages.  Physical examination again revealed a large 
amount of semi-solid mucous buildup.  Ear irrigation and 
curettage were attempted without results.  The following day, 
the veteran presented with complaints of pain in both ears.  
Examination revealed a reddening of the outer canals with 
large amounts of mucous exudate.  The impression noted was 
otitis externa.  The veteran was next examined for purposes 
of separation, in November 1971.  The examination was 
negative for any clinical findings referable to diabetes 
mellitus.

Post service medical records document the veteran's treatment 
for diabetes mellitus and associated disorders from September 
1976 to December 2000.  Medical opinions dated in October 
2002 and February 2004 are also of record.  Particular 
records pertinent to the issues on appeal are discussed 
below. 

In September 1976, the veteran experienced weight loss, 
increased thirst, weakness, and fatigue.  He had occasional 
light headedness.  He was hospitalized and placed on insulin 
for diabetes mellitus.  His condition was monitored through 
November 1976.

From July to November 1997, the veteran experienced bilateral 
ear pain with decreased hearing.  He was consistently noted 
to have ear canal edema.  During this time, he carried 
diagnoses of bilateral otalgia and severe otitis externa.

In August 1997, the veteran's private treating physician, who 
had originally diagnosed him with diabetes mellitus in 1976, 
opined that it was more likely than not that the veteran had 
subclinical diabetes a few to several years prior to 
developing overt diabetes mellitus.

The veteran underwent a VA diabetes examination in November 
2000.  A full medical history was taken, including the 
veteran's recollection of his initial diagnosis of diabetes, 
at age 21, and his subsequent health problems.  The examiner 
indicated that the diabetes onset record revealed symptoms 
beginning immediately following discharge from service, 
though the disease was not formally diagnosed until 4 years 
later.  The examiner opined that if 4 years had passed from 
the time the veteran left the service to the time the 
diabetes was diagnosed, it was not an abrupt onset as is 
usually the case with Type I diabetes.  Instead, the examiner 
opined, Type II diabetes is the more plausible diagnosis.

The veteran underwent a VA ear disease examination in 
December 2000.  The examiner reviewed the veteran's claims 
folder, to include his treatment in service of otitis 
externa.  The veteran indicated that he had continually 
received treatment for chronic otitis externa since the 
service.  After examining the veteran, the examiner noted a 
diagnosis of chronic otitis externa, which the veteran 
developed during military service.  He further stated that it 
was as likely as not that the veteran's active military 
service either aggravated or possibly caused his ear 
problems.  The Board notes that service connection is 
currently in effect for otitis externa.

In October 2002, further clarification of the onset of the 
veteran's diabetes mellitus was sought.  A VA nurse 
practitioner opined that the likely date of onset of the 
veteran's Type I diabetes was September 1976, based on the 
first record of hospitalization.  She further indicated that 
there was no medical evidence showing that the veteran's 
diabetes was incurred in the service or within one year of 
separation, as military physicals in January and November 
1970 were negative for albumin and sugar.

In September 2004, one of the veteran's treating physicians 
submitted an opinion as to the nature and etiology of his 
diabetes mellitus.  She indicated that although the veteran 
was initially diagnosed with insulin-requiring diabetes in 
1976, he had been significantly obese since at least 1971.  
She stated that in the 2 years prior to the diagnosis, he had 
a precipitous weight loss accompanied by polyuria, 
polydipsia, and frequent nausea.  She opined that his history 
of having been overweight at the time his symptoms began 
strongly suggests his diabetes is actually type II that 
became insulin requiring in the years preceding diagnosis.  
She noted that it is generally acknowledged that adult onset 
diabetes develops an average of 7 years prior to diagnosis 
and during that time has very few obvious symptoms, 
accounting for the delay in diagnosis.  Additionally, she 
noted there is a strong correlation between chronic otitis 
externa and adult onset diabetes.   She further opined that 
the diagnosis of chronic otitis externa that the veteran 
received while in the U.S. military clearly suggests he may 
well have had subclinical adult onset diabetes while on 
active duty from 1970 to 1971.

To review, service connection may be established for 
disability resulting from a disease incurred in service.  A 
medical nexus, or causal link, between the current disability 
and the disease during the period of service is required. 

On the issue of medical nexus, the veteran has submitted 
magazine articles and medical research relating to diabetes 
mellitus.  Some refer to the time lapse between the symptoms 
and diagnosis, while others refer to the possible link 
between otitis externa and diabetes mellitus.  While the 
Board appreciates the information, this research is not 
dispositive on the issue of medical evidence of a nexus.  The 
Court has held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).   
Here, the research does not apply medical principles to the 
facts of the veteran's case.  Nor does the research speak 
with a degree of certainty as to the generic relationship 
between diabetes and otitis externa. 


The Board notes, however, that there are two competent 
medical opinions of record referable to the issue at hand.  
These opinions differ on the question of etiology of the 
veteran's diabetes mellitus - whether it was a gradual onset 
which began in service or a rapid onset after service.  The 
October 2002 VA medical opinion indicates that the veteran's 
diabetes was of the rapid onset type, occurring in 1976, four 
years after the veteran's separation from service.  The 
September 2004 private medical opinion indicates that the 
veteran likely experienced subclinical symptoms of the 
disease initially during service, in the form of otitis 
externa, which would point to the gradual onset type of 
diabetes.  Applying the relevant law and regulations to the 
facts in this case, the Board regards the opinions of the two 
examiners, who had access to the veteran's military records 
and medical records, as sufficient to place the evidence in 
equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed diabetes mellitus and his 
active duty military service.  The Board emphasizes that, 
absent evidence to the contrary, the Board is not in a 
position to question these opinions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's diabetes mellitus was incurred in service.  

Secondary Service Connection - Diabetic Retinopathy and 
Diabetic Nephropathy

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

The Board observes that the record reveals that the veteran 
carries current diagnoses of diabetic retinopathy and 
diabetic nephropathy.  As these disabilities are the result 
of the service-connected diabetes mellitus, secondary service 
connection is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for retinopathy, as 
secondary to diabetes mellitus, is granted.

Entitlement to service connection for nephropathy, as 
secondary to diabetes mellitus, is granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



